Citation Nr: 0010219	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  98-13 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
rating decision of September 9, 1971, denying an initial 
rating in excess of 30 percent for residuals of a shell 
fragment wound of the right shoulder.

2.  Whether there was clear and unmistakable error in the 
rating decision of September 9, 1971, denying an initial 
rating in excess of 20 percent for residuals of a shell 
fragment wound of the left posterior chest.

3.  Whether there was clear and unmistakable error in the 
rating decision of September 9, 1971, denying an initial 
rating in excess of 0 percent for a scar of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in May 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, denying the veteran's 
claim for an increased (compensable) rating for perforation 
of the left eardrum with borderline hearing loss, as well as 
the veteran's claims of clear and unmistakable error in the 
RO's rating decision of September 1991 as to the ratings 
assigned for  shell fragment wounds of the right shoulder and 
posterior left chest, and for a scar of the right wrist.  In 
a notice of disagreement filed in August 1998 regarding the 
May 1998 action, the veteran requested a hearing before the 
RO's hearing officer and he was afforded such a proceeding in 
September 1998.  Following submission of his substantive 
appeal, the veteran in a written statement of February 2000 
withdrew from appellate consideration the issue as to his 
entitlement to an increased (compensable) rating for 
perforation of the left eardrum and associated hearing loss.  


REMAND

In his substantive appeal submitted in September 1998, the 
veteran requested a BVA hearing at a local VA office before a 
Member of the Board, but the record does not indicate that 
any further action was taken by the RO to afford the veteran 
his requested travel board hearing.  

Accordingly, in the interests of due process, this matter is 
REMANDED to the RO for completion of the following action:


The veteran is to be afforded a hearing 
before the Board, sitting at Hartford, 
Connecticut, pursuant to his request 
therefor of September 3, 1998.

The Board does not intimate any opinion as to the merits of 
the issues presented by this appeal, either favorable or 
unfavorable, at this time.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


